Citation Nr: 0521863	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-09 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder status post dislocation, prior to January 30, 
2002.

2.  Entitlement to an increased evaluation for post-traumatic 
degenerative arthritis of the right shoulder, status post 
rotator cuff repair and acromioplasty, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1951 to March 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004, the issues were remanded by the Board for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a May 2004 statement, the veteran clarified that he did 
not want his video conference Board hearing, originally 
scheduled in scheduled June 2003, to be cancelled, and 
instead requested that it be rescheduled.  Thus the veteran 
needs to be scheduled for another video conference Board 
hearing.  

In an April 2005 Authorization Form 21-4142, the veteran 
authorized the release of treatment records from his private 
doctor, Dr. Danylchuk, date on March 10, 2005.  It is unclear 
whether these records have been sought and an attempt needs 
to be made to obtain these records.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
schedule him for video conference Board 
hearing.  Afterwards, the hearing 
transcript should be associated with the 
claims folder.  

2.  The RO should contact Dr. Danylchuk 
and request the veteran's treatment 
records for his right shoulder from March 
10, 2005.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.



The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




